Title: To Alexander Hamilton from Robert Morris, 15 April 1782
From: Morris, Robert
To: Hamilton, Alexander



Office of Finance [Philadelphia] 15th. April 1782
Sir,

As several of the Legislatures have passed the Laws for levying Money in their respective states in Order to pay their Quota’s of the eight Million of Dollars required by Congress for the service of the United States this present year, without noticing that part of the Act of Congress of the second of November last which recommends “the passing of Acts directing the Collectors to pay the same to the Commissioner of the Loan Office or such other Person as shall be appointed by the Superintendant of Finance to receive the same within the State &ca.” It hath become necessary to pass my Warrant on the executive or Treasurer of the State of  Wherein you are appointed to receive the Taxes payable to the United States, for the first Quarterly Payment which fell due the first day of this Month, and accordingly you will herein find my Warrant of this date in your Favor for  Dollars you will learn whether the Payment is to be made by Order of the executive Authority or by the State Treasurer and apply accordingly. It is not probable that this Warrant will be discharged at one Payment and should that be the Case you are to receive the Money or bank Notes from time to time in such Sums as you can obtain, granting a Receipt for every Sum you receive specifying the day on which the Payment is made and endorse a Copy thereof on the back of the Warrant, so that when the whole is discharged you may deliver up the said Warrant then taking back your several loose Receipts. And as I find all the States have been more backward in passing their Tax Bills than was expected when my general Instructions of the twelfth of February last to the several Receivers were published, I desire that you will commence your Monthly Publications of the Sums you receive on the first day of June next and it is also my Direction that you publish on that day and on the first day of every succeeding Month the Amount of what you have received during the preceeding Month or if no Payment is made that you declare in one of the Newspapers published in the state that you have not during that Month received any money for the use of the United States. Let your Publications be made in Terms that will make known the Facts without giving Offence; and I must request that you will constantly solicit such Payments as will give them a good face. Indeed I must suppose that the State in which you reside will be anxious on this Subject as their Reputation is so materially connected therewith.
I have found great Use and the United States have derived great benefit from certain Notes or Orders which I have drawn on Mr. John Swanwick of this City payable at Sight to the Bearer, a Number of these Notes are now in Circulation they are struck on a Copper plate, Numbered Letter’d, signed and directed in my own Hand writing, they are for twenty fifty or eighty Dollars. These Notes you are to receive as Money or if you receive Money exchange it for them in the same Manner as already directed with respect to Bank Notes. I shall address you from time to time as Occasion may require but being much employed you will continue to write to me such things as you may judge I ought to be informed of without expecting regular Answers to your Letters. I desire also that you will Cause all the Newspapers published in your State as also Political Pamphlets or Publications to be sent to me regularly by the Post.
I am Sir    your most obedient and humble Servant

RM

